Citation Nr: 0843136	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 22, 2004, 
for grant of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from December 1971 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision June 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  Prior to March 22, 2004, the veteran did not have a 
single service-connected disability rated at least 40 percent 
with a combined rating of 70 percent or more.

2.  Prior to March 22, 2004, the case did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an effective date prior to March 22, 2004 
for grant of a TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, and 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.158, 3.160, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the veteran's claim for entitlement to a 
TDIU was granted in a June 2006 rating decision and an 
effective date of March 22, 2004 was assigned.  In August 
2006, the veteran disagreed with the date of March 22, 2004, 
as the effective date.  Since the veteran's claim was 
initially one for entitlement to a TDIU, which has been 
granted, the Board finds that VA's obligation to notify the 
veteran was met as the claim was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the notice called for in the 
above cited statute and regulations relating to the veteran's 
appeal for an earlier effective date is not prejudicial to 
the veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
1994, 1998, 2001, 2004 and 2006 for his service-connected 
disabilities.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2008).  

The effective date of an award of increased compensation, 
however, can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2008).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
award of an increased rating should normally be effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time.  See also 
VAOGCPREC 12-98.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

By rating decision issued in June 2006, a TDIU was granted 
effective March 22, 2004.  The effective date assigned is 
based on the date the Board determined that the veteran's 
service-connected low back disability warranted a 60 percent 
disability rating.  An earlier effective date was denied 
because the evidence prior to March 22, 2004, did not show 
that the combination of the veteran's service-connected 
disabilities were severe enough to prevent gainful 
employment.  The veteran disagreed with the assignment of 
March 22, 2004, as the effective date and contends it should 
be at least as early as September 22, 2001, the date he 
retired.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2008).  

The veteran is service-connected for two disabilities - 
degenerative disc disease of the lumbar spine (low back 
disability) and seborrheic dermatitis with secondary 
hyperkeratosis (skin disorder).   The veteran's low back 
disability has been evaluated as 10 percent disabling prior 
to December 21, 1998; 20 percent disabling from December 21, 
1998 to April 18, 2001; 40 percent disabling from April 18, 
2001 to March 22, 2004; and 60 percent disabling as of March 
22, 2004.  His skin disorder was evaluated as 10 percent 
disabling prior to August 30, 2001, and 30 percent disabling 
thereafter.  His combined rating was 20 percent until 
December 21, 1998; 30 percent until April 18, 2001; 50 
percent until August 30, 2001; and 70 percent as of March 22, 
2004.

Thus, the veteran's service-connected disabilities did not 
meet the minimum schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a) until March 22, 2004 as he did not have one 
service-connected disability rated at 40 percent with a 
combined disability rating of 70 percent until that date.  
However, the veteran may be entitled to referral for 
extraschedular consideration for a TDIU if the evidence shows 
that he was unable to pursue a substantially gainful 
occupation due to his service-connected disabilities prior to 
March 22, 2004.  See 38 C.F.R. § 4.16(b) (2008)

The Board does not have the authority to assign an 
extraschedular rating in the first instance under 38 C.F.R. 
§ 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1995).  Further, in Bowling v. Principi, 15 Vet. App. 1, 10 
(2001), the Court similarly held that the Board cannot award 
a TDIU under 38 C.F.R. § 4.16(b) in the first instance 
because that regulation requires that the RO first submit the 
claim to the Director of the Compensation and Pension Service 
for extraschedular consideration.  The Board finds, however, 
that the evidence does not show that the veteran was unable 
to pursue a substantially gainful occupation solely due to 
his service-connected disabilities prior to March 22, 2004.  

The record shows that the veteran was employed for almost 30 
years with the U.S. Department of Agriculture as a loan 
specialist and manager.  He retired from this position on 
September 22, 2001.  The veteran has contended that he 
retired early solely due to his service-connected low back 
disability.  

The medical evidence shows, however, that the veteran has 
multiple medical conditions in addition to his service-
connected disabilities, including atherosclerotic coronary 
heart disease with history of myocardial infarctions with 
persistent chest pain/tachycardia, hypertension, 
hyperlipidemia, irritable bowel syndrome (spastic colon) with 
peptic ulcer disease, degenerative disc disease of the 
cervical spine, osteoarthritis of multiple joints, recurrent 
kidney stones, and depression.  The veteran's statements 
regarding the reasons for his retirement often refer to one 
or more of these nonservice-connected conditions in addition 
to his service-connected low back disability.  (E.g. see, May 
2006 VA spine examination and November 2002 TDIU 
application.)  The Board notes that, although the veteran 
sought service connection for these conditions, the RO 
determined in a June 2006 rating decision that they were 
neither related to service nor secondary to his service-
connected disabilities.  

In support of his claim for a TDIU, the veteran had submitted 
his own statements, employment records relating to his 
retirement, a medical opinion from a private doctor and lay 
statements from his wife and the director he worked under at 
the USDA.  The Board finds that this evidence, however, fails 
to establish that the veteran is unemployable solely due to 
his service-connected disabilities.  The statements from the 
veteran's wife, supervisor and private doctor fail 
distinguish the veteran's low back disability from his 
nonservice-connected disabilities when discussing the cause 
of the veteran's unemployability.  

The wife's statement merely discusses the veteran's overall 
physical health and its decline leading to the veteran's 
unemployment.  When she does discuss the affect of his 
service-connected disabilities on his employability, it is to 
say that they agitate his nonservice-connected conditions 
such as heart disease, kidney disease and high blood 
pressure.  Thus, she in fact recognizes the significant role 
played by the non-service connected disorders.  (To the 
extent this is an argument these non-service connected 
conditions should be secondarily service connected, it is 
noted that her assertion is a medical one, and as a lay 
person, she is not competent to provide an opinion that the 
veteran's nonservice-connected conditions are aggravated by 
his service-connected disabilities.  Thus, her statements 
relating the two carry no evidentiary weight.)  See 38 C.F.R. 
§ 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As for the director's statement, it is too generic and fails 
to identify any specific disability, only referencing the 
veteran's report that he sought treatment for conditions 
related to service.  Furthermore, it fails to indicate the 
reasons for the veteran's retirement; nor does it set forth 
that the veteran was unable to perform his duties because of 
his service-connected disabilities.

Finally, the private doctor's statement merely reiterates the 
veteran's reported history of having retired early because of 
severe back pain, and then says that the veteran's back and 
other medical problems (frequent kidney stones, severe 
irritable bowel syndrome, etc.) have rendered him 
unemployable.  Thus, this doctor's opinion fails to set forth 
that the veteran's service-connected low back disability 
alone causes the veteran to be unemployable.

Furthermore, the veteran argues that he took off 526 hours of 
sick leave in 2001 due to his back disability, and this shows 
he was unable to maintain employment.  In support of this 
claim, the veteran submitted his last pay statement showing 
sick leave used, a June 2001 statement from his private 
doctor indicating the veteran needed three months off for 
testing and rehab, and a Request for Leave or Approved 
Absence completed by the veteran on June 11, 2001, requesting 
an estimated 133 hours of accrued sick leave from June 18, 
2001, to July 13, 2001.  

Although the Board acknowledges that the veteran's last pay 
statement shows he used 526 hours of sick leave, there is no 
documentary evidence indicating that this is solely due to 
his service-connected disabilities.  The medical records from 
2001 fail to show that the veteran sought treatment for his 
service-connected disabilities sufficient to total 526 hours.  
Furthermore, although the veteran requested 133 hours of sick 
leave for rehab and tests in June 2001, VA treatment records 
show he only underwent one week of physical therapy for neck 
and low back pain from August 6, 2001 to August 10, 2001, and 
then followed up once a month for several months thereafter.  
There is no indication in the August 10, 2001, discharge 
summary that the veteran was unable to return to full time 
employment, In fact, it shows that the veteran reported that 
the therapy had been very helpful and he was satisfied with 
the outcome of it.  Additionally, on follow up, improvement 
of his low back pain was noted, although he continued to have 
neck pain that was treated with trigger point injections.  

Nor has the veteran submitted any medical evidence showing 
that he underwent any additional period of physical therapy 
or other treatment such as hospitalization between September 
2001 and March 2004 that would have interfered with his 
ability to maintain a job.  Finally, the veteran has 
submitted no evidence that the 300 plus hours of sick leave 
used in 2001 was actually due to his low back disability and 
not his multiple nonservice-connected disabilities.  

The Board acknowledges that the record contains statements 
from the veteran that he retired early because of his low 
back disability (including in June 2001 to his VA primary 
doctor).  However, although these statements indicate the 
veteran was unable to continue his job at the USDA, the 
evidence fails to establish that it caused him to be unable 
to perform any job.  Thus his statements alone are not 
sufficient to establish that the veteran is unable to pursue 
substantially gainful employment due to his service-connected 
his low back disability.

As for the veteran's skin disorder, there is no evidence that 
this disability is of such severity as to interfere with his 
employment.  Although the veteran may have made oblique 
references to his skin disorder affecting his employment, his 
statements overwhelmingly indicate that it was his low back 
disability that he felt caused him to be unable to maintain 
his employment with the USDA.

Thus, there is nothing in the record that reveals this 
veteran's service-connected disabilities are of such 
character as to take his case out of the norm.  The sole fact 
that he is unemployed or has difficulty obtaining employment 
is not enough to show that he is entitled to a TDIU because 
of his service-connected disabilities.   There is no evidence 
that the veteran's service-connected disabilities required 
hospitalization or that he underwent extensive treatment 
programs for his service-connected disabilities (other than 
that one week in August 2001) that interfered significantly 
with his ability to be employed.  Nor is there any evidence 
that the veteran's low back disability alone causes him to be 
unable to pursue substantially gainful employment.  The Board 
finds, therefore, that the preponderance of the evidence is 
against finding that the veteran is unemployable solely due 
to his service-connected disabilities before March 2004.  
Unemployability due to service-connected disability having 
not been established, referral for extraschedular 
consideration is not warranted.  

As the preponderance of the evidence being against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently the veteran's claim must be denied.  
.

ORDER

Entitlement to an effective date earlier than March 22, 2004, 
for grant of a total disability rating due to individual 
unemployability (TDIU) is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


